DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2004/0075116) (“Lee”).
With regard to claim 1, figure 8 of Lee discloses a symmetrical layout structure (L1~L15) of a semiconductor device, the symmetrical layout structure (L1~L15) formed on a chip, performed in a (2^(M+1))x(2^(M+1)) array (M=4; (2^(4+1))x(2^(4+1))=32), and comprising 2^M-r (M=4, r=15, 2^4-15= 1) working units and r dummy unit(s) (r=15); and each working unit having 2^(2+M) sub-working units (M=4, 2^(2+4)=64) continuously connected by a closed trace and arranged along the closed trace in the array, wherein M (M=4) is a positive integer, r is zero or a positive integer (r=15), and each closed trace forms a parallelogram (L1~L15) that is symmetrical to a diagonal path of the array (“transistor array”, par [0035]).
With regard to claim 2, figure 8 of Lee discloses that each of the working units (L1~L15) is a current (“electric current”, par [0008]) cell, and each of the sub-working units is a sub-current cell (L1~L15). 

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments filed 3/5/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues on page 3 of the arguments that Lee does not teach that each working unit has 2^(2+M) sub-working units continuously connected by a closed trace and arranged along the closed trace in the array because M1, M14 and M15 are segmented into several parts.  However, fig. 8 of Lee teaches that the LSB transistors L1 to L15 has 64 sub-working units that are continuously connected by a closed trace and are arranged along the closed trace in the array.  See par [0051] of Lee.  (M=4, 2^(2+4)=64).  M1, M14, and M15 of Lee are not part the of the working unit that forms the LSB transistors L1 to L15. The LSB transistors L1 to L15 form one closed trace so every of that one trace of the LSB transistors form a closed trace.  
	Applicant further argues on page 5 of the arguments that the traces of Lee fail to form a parallelogram.  However, fig. 8 of Lee teaches that the LSB transistors L1 to L15 form a parallelogram.  M1, M14, and M15 of Lee are not part the of the working unit that forms the LSB transistors L1 to L15.
	Applicant further argues on page 5 of the arguments that Lee does not disclose the closed traces correspond to the same number of sub-working units, such 2^(2+M) sub-working units because the lengths of any two closed traces of M1-M15 are not identical.  However, fig. 8 of Lee teaches that the LSB transistors L1-L15 form one 64 transistor units continuously connected by a closed trace and arranged along the closed trace in the array.  M1, M14, and M15 of Lee are not part the of the working unit that forms the LSB transistors L1 to L15.
	Applicant also argues on page 6 of the arguments that Lee fails to disclose the dummy unit because the L1-L15 transistors are not a dummy unit.  However, L1-L15 of Lee can be considered the working unit and the rest including M1-M15 can be considered the dummy units.  M1-M15 of Lee do not contribute to the working of the LSB transistors and thus can be considered dummy units with regard to the LSB transistors.  
	Applicant finally argues on page 6 of arguments that the instant application shows better effect than Lee.  However, fig. 8 of Lee discloses the LSB L1-L15 transistors forming a closed trace.  Thus, the limitation of claim 1 that recite the working unit continuously connected by a closed trace and arranged along the closed trace read on the LSB L1-L15 transistors of Lee and claim 1 remains rejected.  
	Claim 2 remain rejected for the reason above for claim 1. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             7/3/2022